ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of Forcible Rape in violation of § 566.030 RSMo (Cum.Supp.1993) on which he was sentenced to 32 years of imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).